     Case 1:20-mj-00599-RML Document 1 Filed 07/30/20 Page 1 of 6 PageID #: 1




AB:ALK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - )(
                                                           AFFIDAVIT AND
UNITED STATES OF AMERICA                                   COMPLAINT IN SUPPORT
                                                           OF AN APPLICATION FOR
               - against -                                 AN ARREST WARRANT

DAQUAN MCGRIFF,                                            Case No. 20-MJ-599

                             Defendant.                    {18 U.S.C. § 922(g)(l))

- - - - - - - - - - - - - - - - - - - - - - - - - - - )(
EASTERN DISTRICT OF NEW YORK, SS:

                   MICHAEL MCCARTHY, being duly sworn, deposes and states that he is a

Detective with the New York City Police Department, duly appointed according to law and

acting as such.

                   On or about July 26, 2020, within the Eastern District of New York, the

defendant DAQUAN MCGRIFF, knowing that he had been previously convicted in a court

of one or more crimes punishable by a term of imprisonment exceeding one year, did

knowingly and intentionally possess in and affecting interstate or foreign commerce a

firearm, to wit: a loaded nine millimeter Luger pistol bearing serial number Pl 5195 16.

                    (Title 18, United States Code, Section 922(g)(l))
    Case 1:20-mj-00599-RML Document 1 Filed 07/30/20 Page 2 of 6 PageID #: 2

                                                                                                 2

                The source of your deponent's information and the grounds for his belief are

as follows: 1

                I.     I am a Detective with the New York City Police Department ("NYPD")

and have been involved in the investigation of numerous cases involving the recovery of

firearms and ammunition. I am familiar with the facts and circumstances set forth below

from my participation in the investigation; my review of the investigative file, including the

defendant's criminal history record and body camera footage; and from reports of other law

enforcement officers involved in the investigation. Where I describe the statements of

others, I am doing so only in sum and substance and in part.

                2.     On or about July 26, 2020, NYPD Officer- I and Officer-22 were on

routine patrol in the East Flatbush neighborhood of Brooklyn, New York. The Officers

were in uniform in a marked police vehicle.

                3.     At approximately 9:00 p.m., the Officers received a radio transmission

about a man in the vicinity that reportedly possessed a firearm. The radio transmission

indicated that a family member of the man had called 911 to report that he had just left the

house with a firearm inside of a beige bag. The radio transmission indicated that the man's

name was Daquan McGriff, that he was approximately thirty years old, and that he was




                1
                   Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.
                2
                  Because multiple law enforcement personnel were involved in the incident, I
refer to the officers as Officer-I and Officer-2 for ease of reference. The identities of each
of these individuals are known to the affiant, and I have interviewed Officer-I and Officer-2
about the events set forth herein.
    Case 1:20-mj-00599-RML Document 1 Filed 07/30/20 Page 3 of 6 PageID #: 3
                                                                                              3

wearing a white t-shirt and black basketball shorts. The radio transmission also indicated

that the man was with a woman.

               4.        Shortly thereafter, near Church Avenue and New York Avenue

(approximately two blocks from the location reported by the family member), the Officers

observed a man later determined to be the defendant, DAQUAN MCGRIFF, that appeared to

match the description provided in the radio transmission. The Officers made a U-turn.

pulled over, exited the vehicle, and walked towards MCGRIFF.

              5.         As the Officers walked towards MCGRIFF, MCGRIFF began backing

away from the Officers and then fled on foot. MCGRIFF dropped a beige Jansport bag on

the ground as he fled.

              6.         The Officers pursued MCGRIFF on foot. Officer-I picked up the

beige Jansport bag as he continued to pursued MCGRIFF, and felt something heavy in the

shape of a firearm inside the bag.

              7.      The Officers located and apprehended MCGRIFF behind a large white

van. MCGRIFF had stopped running and appeared to be hiding behind the van.

              8.      A loaded nine millimeter Luger pistol bearing the serial number

P 1519516 was recovered from the beige Jansport bag that MCGRIFF had dropped on the

sidewalk.

              9.     I have conferred with a Nexus expert, a Special Agent of the Bureau of

Alcohol, Tobacco, Firearms, and Explosives ("ATF"), who has informed me, in substance

and in part, that the recovered firearm was manufactured outside the state of New York.

              10.    I have reviewed MCGRIFF's criminal history, which revealed that on

or about October 24, 2019, MCGRIFF was convicted, after a guilty plea, of criminal sale of a
    Case 1:20-mj-00599-RML Document 1 Filed 07/30/20 Page 4 of 6 PageID #: 4

                                                                                            4


controlled substance on school grounds, a Class B Felony. On October 22, 2013,

MCGRIFF was convicted of attempting to knowingly make and/or possess dangerous

contraband in prison in the first degree, a Class E Felony. On January I 0, 2012, MCGRJFF

was convicted of attempted criminal possession of a weapon in the third degree, a Class E

Felony. On November 24, 2008, MCGRJFF was convicted of robbery in the third degree, a

Class D felony.

              WHEREFORE, your deponent respectfully requests an arrest warrant for the

defendant DAQUAN MCGRJFF so that he may be dealt with according to law.




                                          Detective
                                          New York City Police Department


Sworn to before me by telephone this
30th day of July, 2020



THE HONORABLE ROBERT M. LEVY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
                 Case 1:20-mj-00599-RML Document 1 Filed 07/30/20 Page 5 of 6 PageID #: 5
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                 __________   Districtofof
                                                                        New  York
                                                                           __________

                  United States of America
                             v.                                    )
                     DAQUAN MCGRIFF                                )        Case No.    20 MJ 599
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      DAQUAN MCGRIFF                                                                                     ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information        u Superseding Information             ✔ Complaint
                                                                                                                     u
u Probation Violation Petition            u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  18 USC 922(g) - Felon in possession of a firearm




Date:         07/30/2020
                                                                                          Issuing officer’s signature

City and state:       Brooklyn, New York                                                Honorable Robery M. Levy
                                                                                            Printed name and title


                                                                 Return

           This warrant was received on (date)                         , and the person was arrested on (date)
at (city and state)                                          .

Date:
                                                                                         Arresting officer’s signature



                                                                                            Printed name and title
                  Case 1:20-mj-00599-RML Document 1 Filed 07/30/20 Page 6 of 6 PageID #: 6
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
